Mr. Justice Dever delivered the opinion of the court. 3. Judgment, § 82*—when affidavit in support of motion to vacate by confession is insufficient. An affidavit filed in support of a motion to vacate a judgment by confession regularly entered stating merely that the lease sued on had been canceled and terminated on a certain date and that the plaintiff had failed and refused to re-rent the premises described in the lease although numerous opportunities for so doing had been offered, held not to unequivocally state facts from which the trial court would be authorized to believe the defendants had a good and meritorious defense to the action.